DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 2010/0039384) in view of CAUBET (FR 292167; see IDS filed 06/30/2021)  and WANG (US 2006/0119579).
Regarding claim 1, CHEN discloses an equipment for a computer peripheral 10 (abstract; Figure 1-3), comprising: a set of at least four runner 20 (Figure 2-4); the peripheral being intended to slide on a support , the base 10b being intended to face the support (Figure 1-3; paragraph 4, 14-16); each runner of the equipment item comprising a first ceramic surface, and a fastening means for fastening the runner below a base of a peripheral (Figure 1-3; paragraph 4, 14-16), and each runner of the equipment item comprising a cylindrical portion, the cylindrical portion being intended to be fastened against a base of a peripheral (Figure 1-3; paragraph 4, 14-16).  However, CHEN does not expressly disclose wherein each runner comprises a surface in the form of a portion of a sphere.  In a similar field of endeavor, CAUBET discloses an equipment (Figure 1-3) for a computer peripheral 2, comprising: a set of at least four runner 7 (Figure 2-4); the peripheral being intended to slide on a support 3, the base 4 being intended to face the support (Figure 2-4; page 2-4); each runner of the equipment item comprising a first ceramic surface in the form of a portion of a sphere, and a fastening means for fastening the runner below a base of a peripheral (Figure 4; page 2-4, sliding pads comprising ceramic or any material of sufficient hardness; attachment of sliding pads to base along a diameter).  Therefore it would have been obvious to a person of ordinary skill in the art to modify CHEN to include the teachings of CAUBET, since CAUBET states that such a design would improve sliding characteristics of a computer mouse.  Furthermore, as both inventions are analogous, such a modification would provide additional mouse pad configuration based on those disclose in CAUBET.  However, the combination of CHEN and CAUBET does not expressly disclose wherein the cylindrical portion comprises a set of generatrixes extending parallel to an axis of revolution of the runner.  In a similar field of endeavor, WANG discloses wherein the cylindrical portion comprises a set of generatrixes extending parallel to an axis of revolution of the runner (Figure 2; paragraph 24-26).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of CHEN and CAUBET to include the teachings of WANG, since such a modification would allow designer based spacing between a surface and a peripheral.  Furthermore, as both inventions are analogous, such a modification would provide additional pad configuration based on those taught by WANG.
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CHEN, CAUBET, and WANG does not expressly disclose said portion of a sphere has a radius of curvature of between 8 mm and 15 mm inclusive, in particular between 10 mm and 13 mm inclusive, or even between 11 mm and 12 mm inclusive.  It would have been obvious to one of ordinary skill in the art to provide such dimensions since it has been held that changes in size or proportion requires only routine skill in the art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CHEN, CAUBET, and WANG does not expressly disclose further including that each runner of the equipment item comprises a second surface of flat and circular shape, the fastening means being arranged on the second surface, the diameter of the second surface being between 20 mm and 30 mm inclusive.  It would have been obvious to one of ordinary skill in the art to provide such dimensions since it has been held that changes in size or proportion requires only routine skill in the art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CHEN, CAUBET, and WANG does not expressly disclose further including that each runner of the equipment item comprises a thickness strictly less than 1.5 mm.  It would have been obvious to one of ordinary skill in the art to provide such dimensions since it has been held that changes in size or proportion requires only routine skill in the art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CHEN, CAUBET, and WANG does not expressly disclose further including that the thickness of the cylindrical portion of each runner is between 0.4 mm and 0.8 mm inclusive.  It would have been obvious to one of ordinary skill in the art to provide such dimensions since it has been held that changes in size or proportion requires only routine skill in the art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CHEN, CAUBET, and WANG does not expressly disclose further including that the fastening means is an adhesive surface, in particular the adhesive surface being protected by a protective film.  The Examiner takes Official Notice that the use of adhesive to fasten objects to another object is well known and conventional in the art and allows attachment to a surface without requiring a mechanical fastening means.  Therefore, the use of such a fastening means would be a obvious design choice to one of ordinary skill in the art.
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  CHEN further discloses a method for mounting an equipment item as claimed in claim 1 below a base of a peripheral, comprising: a step of identifying a region of the base extending in one and the same plane, and then a step of fastening a first runner to said region, in the vicinity of a first outer edge of said region, and then a step of fastening a second runner to said region, in the vicinity of a second outer edge of said region, and then a step of fastening a third runner to said region, in the vicinity of a third outer edge of said region, the third runner not being aligned in the axis defined by the first runner and the second runner, and then a step of fastening a fourth runner to said region, in the vicinity of a fourth outer edge of said region, the fourth runner not being aligned in the axis defined by the first runner and the second runner, nor in the axis defined by the second runner and the third runner, nor in the axis defined by the first runner and the third runner, the first runner, the second runner, the third runner and the fourth runner being arranged in such a way that the peripheral can rest in a stable manner on a flat support via the four runners (Figure 1-3; paragraph 4, 14-16).
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  CHEN further discloses characterized in that the first outer edge, the second outer edge, the third outer edge and the fourth outer edge are chosen from among a left front edge, a right front edge, a left rear edge and a right rear edge of said region (Figure 1-3; paragraph 4, 14-16).
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  CHEN further discloses further including that the identification step comprises: determining a first part of the base able to bear on a flat support, determining a second part of the base set back with respect to the first part, said region being chosen in the second part (Figure 1-3; paragraph 4, 14-16).
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon. The combination of CHEN, CAUBET, and WANG does not expressly disclose a use notice, the user notice being affixed to the equipment item to allow a user to implement the mounting method.  The Examiner takes Official Notice that affixing a user notice to allow implementing a mounting method (i.e. assembly instructions) is well known and conventional in the art and allows an apparatus to be shipped unassembled to a user.
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CHEN, CAUBET, and WANG further discloses a peripheral for a computer, comprising: a base intended to face a support (Figure 1-3); at least four runners emanating from an equipment item as claim 1, the four runners being fastened below the base, and a sensor able to emit a signal dependent on a movement of the peripheral parallel to the support (CHEN - paragraph 13; CAUBET – page 1).
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CHEN, CAUBET, and WANG further discloses a computer (CHEN - paragraph 4; CAUBET – page 1), comprising: a computing unit, a screen able to display a pointer, and a peripheral as claimed in claim 11, the computing unit being able to convert said signal into a command for moving a pointer displayed on the screen (CHEN - paragraph 4; CAUBET – page 1).
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  CHEN further discloses wherein the peripheral is a computer mouse (abstract). 
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CHEN, CAUBET, and WANG does not expressly disclose wherein the diameter of the second surface is between 25 mm and 28 mm inclusive.  It would have been obvious to one of ordinary skill in the art to provide such dimensions since it has been held that changes in size or proportion requires only routine skill in the art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 15, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CHEN, CAUBET, and WANG does not expressly disclose wherein the diameter of the second surface is between 26 mm and 27 mm inclusive.  It would have been obvious to one of ordinary skill in the art to provide such dimensions since it has been held that changes in size or proportion requires only routine skill in the art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CHEN, CAUBET, and WANG does not expressly disclose wherein said thickness of the equipment item is strictly less than 1.25 mm.  It would have been obvious to one of ordinary skill in the art to provide such dimensions since it has been held that changes in size or proportion requires only routine skill in the art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CHEN, CAUBET, and WANG does not expressly disclose wherein said thickness of the cylindrical portion of each runner is between 0.5 mm and 0.7 mm inclusive.  It would have been obvious to one of ordinary skill in the art to provide such dimensions since it has been held that changes in size or proportion requires only routine skill in the art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624